IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-30173
                          Conference Calendar
                           __________________


ALAN CLEMENTS,

                                       Plaintiff-Appellee,

versus

DAVID DILLON, Sergeant, RICHARD
L. STALDER, Warden; EDGAR C. DAY,
Warden,

                                       Defendants-Appellants.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. CA-93-3463-F
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     This is an appeal from the magistrate judge's judgment

awarding costs to the nonprevailing party.      The appellants argue

that, as the prevailing parties, they are entitled to the

awarding of costs.    We have reviewed the record and find no

reversible error.    Accordingly, we affirm the judgment awarding

costs to the nonprevailing party for essentially the reasons

given by the magistrate judge.     Clements v. Dillon et al., No.

CA-93-3463-F (E.D. La. Nov. 23, 1995).

     AFFIRMED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.